Citation Nr: 0940311	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability of the 
prostate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  Jurisdiction is currently with the RO in 
Salt Lake City, Utah.  

In his August 2007 Substantive Appeal, the Veteran requested 
a hearing before a member of the Board.  In April 2009, the 
RO notified him of a hearing scheduled in June 2009.  The 
Veterans Appeals Control and Locator System (VACOLS) 
indicates that the Veteran failed to appear for the hearing.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during 
active service, did not manifest within one year of 
separation from active service and was not caused or 
aggravated by his service connected diabetes mellitus.  

2.  The Veteran's prostate disability did not have onset 
during active service and was not caused or aggravated by his 
service connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009), 3.310 (2005).  

2.  The criteria for service connection for an enlarged 
prostate have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303 (2009), 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Veteran contends that he suffers from an enlarged 
prostate and hypertension as the result of his service-
connected diabetes.  He also contends that these conditions 
manifested within one year of separation from active service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability if 
competent evidence shows that such disability was caused or 
aggravated by another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  Section 3.310 was 
amended effective October 10, 2006, during the course of the 
Veteran's appeal of the August 2003 rating decision.  That 
amendment included the language now found at subsection (b), 
as follows:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Prior to that change, the law regarding entitlement to 
"service connection" for aggravation of a nonservice 
connected condition by a service connected condition was 
strongly influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court did not refer to whether the 
aggravation could itself be deemed "service connected" if 
there was no showing of the extent of disability due to the 
aggravation.  Hence, it appears that the revised § 3.310 
imposes additional evidentiary burdens on the claimant.  As 
there is no indication that the revised version was to be 
applied retroactively, the Board will apply the version of § 
3.310 that was in effect at the time the Veteran filed his 
claim.  Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

Service treatment records contain no mention of high blood 
pressure, treatment for hypertension, or urologic symptoms.  
An October 1967 report of separation medical examination 
includes normal clinical evaluations of the Veteran's 
vascular system and genitor-urinary system.  His blood 
pressure was 112/80.  These records are evidence against his 
claim because the records tend to show that the Veteran did 
not have the claimed disabilities during service.  

The first evidence of hypertension is a January 2000 clinical 
note from Providence Portland Medical Center which states 
that the Veteran had hypertension for one and one-half years, 
placing the earliest onset of hypertension in 1998.  The 
first evidence of that the Veteran had any disorder or 
symptoms involving his prostate is found in April 2005 
clinical notes from Dr. G.G. which noted that he had a 
persistent prostate nodule as appreciated 2 years earlier.  
This evidence shows that the Veteran's hypertension did not 
manifest within one year of separation from service and 
militate against a finding of service connection based on the 
provisions for chronic diseases at 38 C.F.R. § 3.307 and 
§ 3.309.  The documentation of onset of the Veteran's 
prostate disorder in 2003 is more evidence that this 
condition did not have onset during his active service.  

In his January 2007 Notice of Disagreement, the Veteran 
stated that he felt that his hypertension and enlarged 
prostate were secondary to his service connected diabetes.  
The Veteran as a layperson is competent to report symptoms 
that he has observed offer his own opinion as a layperson to 
the extent that the opinion is based on his observations.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, as 
a lay person is not by definition unable to provide evidence 
of a nexus between his hypertension and prostate disorder and 
his service.  See Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. September 14, 2009).  Here, though the Veteran does not 
base his opinion on any stated observations, rather he seeks 
to offer only a conclusory opinion unsupported by any 
rationale.  He merely states that he feels that his 
hypertension and enlarged prostate are secondary to his 
diabetes. 

This opinion is afforded little probative value for two 
reasons.  First, it is extremely brief, amounting to one 
sentence, and without any explanation.  It is more of a 
contention than an opinion.  Second, the Veteran offers an 
alternate theory of service connection in his August 2007 
Substantive Appeal, that his disabilities had been present 
since within a year of separation from service.  The 
assertion of multiple theories is some indication that the 
Veteran's statements are more in the nature of listing of 
theories of entitlement than they are opinions based on his 
observations or supported by any relevant facts.  

The Veteran has not submitted any additional evidence that 
his disabilities existed within one year of discharge from 
service.  As between the Veteran's statement that his 
disabilities were present within one year of separation from 
service and the post service treatment records, the Board 
finds that the post service treatment records, which first 
document his hypertension as having onset in 1998 and his 
enlarged prostate in 2005 (without any indication of any 
connection between these problems and service or a service 
connected disability) are more probative than the Veteran's 
statement.  This is because the records are more objective as 
opposed to the Veteran's statement which is reduced in value 
due to his interest in the outcome which impacts negatively 
on credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (listing 'interest' as a factor that the Board may 
consider when considering the credibility of a claimant's 
statement).  

In February 2006, the Veteran underwent a VA examination.  
The examiner indicated review of the Veteran's record in VA's 
Computerized Patient Record System (CPRS) but that the 
Veteran's claims file and private treatment records were not 
available.  

In this case, the Board finds that what is important is that 
the examiner had sufficient facts and data before her to 
render her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The Board finds that because she obtained 
this information from examination and interview of the 
Veteran and review of his CPRS record rather than review of 
his claims file does not render the examination inadequate.  
Her description of the Veteran's relevant medical history 
indicates to the Board that she based her examination and 
resulting opinion on sufficient facts and data.  

The examiner reported that the Veteran's hypertension was 
likely essential and that, given his normal renal function, 
was not likely related to or caused by his diabetes.  She 
thus provided a conclusion based on facts and supported by 
rationale.  With regard to his enlarged prostate, the 
examiner stated that this was not related to diabetes.  These 
statements of a lack of relatedness encompass both 
aggravation and causation because if there was aggravation of 
one disability by the other such aggravation would constitute 
a relationship between the disabilities and it is unlikely 
that a medical professional would then state that the 
conditions were unrelated.  

No rationale was provided by the examiner as to why the 
Veteran's enlarged prostate was unrelated to his diabetes.  
In Nieves-Rodriguez the Court of Appeals of Veterans Claims' 
(Court) explained that a medical opinion with facts and 
conclusions but without rationale deserves no probative 
weight.  Id. at 304.  Given the remainder of the February 
2006 opinion, the Board does not find that the examiner's 
lack of explanation in this regard renders the opinion of no 
value.  It cannot be disputed that some asserted 
relationships between diseases or events are so completely 
without basis that it may be nearly impossible to articulate 
why there is not a meaningful relationship.  If there is a 
relationship between diseases, it follows that an explanation 
of the mechanism by which one disease interacts with another 
may be readily stated by an expert.  On the other hand, 
explaining the lack of such a relationship, or explaining a 
negative, is not logically possible in all cases.  

Based on the above, although the physician who examined the 
Veteran in February 2006 did not explain why the Veteran's 
enlarged prostate was not related to his diabetes the Board 
assumes that if she thought an explanation was necessary or 
there was any meaningful question as to such a relationship 
she would have provided an explanation since she did so with 
regard to his hypertension.  

The Board finds that the opinion rendered by the physician in 
the February 2006 examination report is more probative than 
the Veteran's opinion as to whether his hypertension and 
enlarged prostate are in any way related, either through 
causation or aggravation, to his service connected diabetes.  
This is because the examiner has greater knowledge and 
training than the Veteran in determining the relationship 
between diseases.  

Based on the above analysis, the preponderance of evidence 
associated with the claims file is unfavorable to the 
Veteran's claims for service connection for an enlarged 
prostate and hypertension.  Hence, the appeal must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2005 and March 2006, both 
sent prior to the initial adjudication of the claims by the 
RO.  Together, these letters informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
At the time of receipt of the Veteran's claim, service 
connection was not in place for diabetes and he made no 
mention of a theory of secondary service connection.  
Therefore, that these letters did not mention secondary 
service connection does not mean that the notice was 
deficient.  The letters responded appropriately to the claim 
received.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  The Veteran has submitted private 
treatment records from the Providence Portland Medical Center 
and from "G.G.", M.D.  VA afforded the Veteran an adequate 
medical examination in February 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


